-











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-04-477-CR

2-04-478-CR

2-04-479-CR

2-04-480-CR



WENDY MICHELLE NELSON  						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 297
th
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On March 9, 2005, we abated these appeals and remanded the cases to the trial court to determine whether appellant Wendy Michelle Nelson wanted to continue her appeals, to determine whether appellant was indigent, and to appoint counsel, if necessary. The supplemental reporter’s record from the abatement hearing was filed in this court on May 5, 2005.

At the hearing, Nelson told the court that she did not wish to proceed with her appeals.  Based on the reporter’s record, it is apparent that Nelson does not desire to continue these appeals.  Accordingly, we dismiss the appeals. 



PER CURIAM

PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: May 19, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.